Citation Nr: 1446323	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-01 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral total hip replacement.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978 and from August 1982 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2014, a videoconference hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay that inevitably will result from the remand of this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran has asserted that his total hip replacement is due to vascular necrosis that he developed due to steroid injections that were administered after he had complications from a surgery that was performed while he was on active duty.  However, his service treatment records appear to be incomplete.  There are no records from his period of active service from August 1982 to April 1992, with the exception of a September 1986 record submitted by his attorney in June 2014.  Therefore, attempts should he made to obtain the Veteran's complete STRs, as well as his service personnel records.  

During his hearing, the Veteran also reported receiving treatment for his hips from Dr. Henry at First Baptist Hospital.  The RO attempted to obtain records from Dr. Henry and was told his records dated prior to 2003 had been destroyed; however, attempts have not been made to obtain the records directly from First Baptist Hospital.  Therefore, attempts should be made to obtain these records, as well.

Finally, on remand the RO should take any additional development as deemed necessary to address the Veteran's claim, including the provision of a VA examination if warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit copies of all of his service treatment records and service personnel records that he has in his possession.  The Board points out that it is possible that he has relevant records in his possession, as his attorney recently submitted a copy of a September 1986 service treatment record.  See VA Form 21-4138, dated June 16, 2014.

2.  Make arrangements to obtain a copy of the Veteran's complete service personnel records, associated with his period of service from August 1982 to April 1992.  

3.  Make arrangements to obtain a copy of the Veteran's complete service treatment records, to include all clinical records, associated with his period of service from August 1982 to April 1992.  Of note, the Veteran has reported that he was treated at Tripler Army Hospital, Bethesda Naval Hospital, Fort Gordon Pain Clinic, and Huntsville Army Hospital during this period of service.  

4.  Make arrangements to obtain a copy of the Veteran's complete service treatment records and service personnel records, associated with his service in the Army Reserves subsequent to April 1992.

5.  Make arrangements to obtain the Veteran's complete treatment records from First Baptist Hospital, to include from Dr. Henry.

6.  Next, review the evidence of record and determine if further development is warranted.  Take any additional development deemed necessary, including scheduling the Veteran for a VA examination to address the issue of whether any current hip disorder is related to service, if warranted.

7.  Finally, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




